 



Exhibit 10.1

PURCHASE AGREEMENT
     This PURCHASE AGREEMENT (the “Agreement”) is made this 31st day of
December, 2005 by and among Opinion Research Corporation, a Delaware corporation
(“Seller”), ProTel Marketing, Inc., an Illinois corporation (“Purchaser”), Ruth
Wolf (“Ruth”) and Allen Wolf (“Allen”).
BACKGROUND
     WHEREAS, Seller owns 100% of the issued and outstanding membership interest
(the “Membership Interest”) of ORC ProTel, LLC, a Delaware limited liability
company (the “Company”);
     WHEREAS, the Company has been operated as a wholly owned subsidiary of
Seller;
     WHEREAS, Ruth is currently the Chief Executive Officer of the Company, and
Allen is currently the President of the Company;
     WHEREAS, Ruth is a shareholder, director and President and CEO of
Purchaser, and Allen is a director and Secretary/Treasurer of Purchaser; and
     WHEREAS, Purchaser desires to purchase the Membership Interest from Seller
and Seller desires to sell and assign the Membership Interest to Purchaser on
the terms and subject to the conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained in this Agreement, and intending to be legally bound
hereby, the parties agree as follows:
ARTICLE I
SALE AND PURCHASE OF MEMBERSHIP INTEREST; PAYMENT; CLOSING
     1.1 Acquisition of Membership Interests. At the Closing (as hereinafter
defined), Seller shall convey, transfer and assign to Purchaser, free and clear
of all liens, security interests, pledges, claims and encumbrances of every
kind, nature and description, and Purchaser shall accept from the Seller, all of
the Membership Interest.
     1.2 Aggregate Payment.
          (a) In consideration of the sale, conveyance, transfer and assignment
of the Membership Interest to Purchaser, Purchaser shall pay to Seller
twenty-three percent (23%) of the Company’s “Revenues” in excess of an annual
“Base Amount,” as such terms are defined below, during the Company’s five fiscal
years following the date of this Agreement (the “Aggregate Payment”), commencing
with the fiscal year ending December 31, 2006 and continuing until the fiscal
year ending December 31, 2010 (the “Payment Period”). The Aggregate Payment
shall be payable within 60 calendar days after the end of each fiscal quarter
during the Payment Period as follows:

 



--------------------------------------------------------------------------------



 



     (i) with respect to the first fiscal quarter of each fiscal year during the
Payment Period, Purchaser shall pay to Seller an amount, if such amount is
greater than zero, equal to 23% multiplied by the difference of (x) the
Company’s Revenues during such fiscal quarter, less (y) the product of the Base
Amount multiplied by 0.25 (the “First Quarter Payment”);
     (ii) with respect to the second fiscal quarter of each fiscal year during
the Payment Period, Purchaser shall pay to Seller an amount, if such amount is
greater than zero, equal to the difference of (x) 23% multiplied by the
difference of (I) the Company’s Revenues during the first and second quarters of
such fiscal year, less (II) the product of the Base Amount multiplied by 0.5,
less (y) the First Quarter Payment, if any (the “Second Quarter Payment”);
     (iii) with respect to the third fiscal quarter of each fiscal year during
the Payment Period, Purchaser shall pay to Seller an amount, if such amount is
greater than zero, equal to the difference of (x) 23% multiplied by the
difference of (I) the Company’s Revenues during the first, second and third
fiscal quarters of such fiscal year, less (II) the product of the Base Amount
multiplied by 0.75, less (y) the sum of the First Quarter Payment and the Second
Quarter Payment, if any (the “Third Quarter Payment”); and
     (iv) with respect to the fourth fiscal quarter of each fiscal year during
the Payment Period, Purchaser shall pay to Seller an amount, if such amount is
greater than zero, equal to the difference of (x) 23% multiplied by the
difference of (I) the Company’s Revenues during such fiscal year, less (II) the
Base Amount for such fiscal year, less (y) the sum of the First Quarter Payment,
the Second Quarter Payment and the Third Quarter Payment, if any (the “Fourth
Quarter Payment”; each of the First Quarter Payment, the Second Quarter Payment,
the Third Quarter Payment and the Fourth Quarter Payment is referred to herein
as a “Payment,” and collectively they are referred to as the “Payments”).
          (b) For purposes of this Agreement, “Revenues” shall have the meaning
assigned to such term by generally accepted accounting principles in the United
States (“GAAP”).
          (c) For purposes of this Agreement, “Base Amount” shall have the
following meanings: (i) for the fiscal year ending December 31, 2006, the Base
Amount shall be $8,400,000; (ii) for each of the fiscal years ending
December 31, 2007, 2008, 2009 and 2010, the Base Amount shall be an amount equal
to the sum of (x) $7,367,000, as adjusted effective as of January 1 of each year
to account for any increase or decrease in the Consumer Price Index CPI-U, US
City Average, not seasonally adjusted, All Items, 1982-84 = 100, as published by
the Bureau of Labor Statistics (“CPI-U”), for January of such year compared to
January of the base year of 2006, plus (y) $1,033,000.
          (d) In the event that the calculation with respect to a fiscal quarter
pursuant to Subsections 1.2(a)(ii)-(iv) yields a result that is less than zero
(the amount by which such result is less than zero is referred to as the “Refund
Amount”), Seller shall pay to Purchaser an amount equal to such Refund Amount (a
“Refund Payment”) in U.S. Dollars within 60 calendar days after the end of such
fiscal quarter; provided, however, that in no event shall Seller be liable to
Purchaser for any Refund Payment to the extent that the Refund Amount exceeds
the aggregate

-2-



--------------------------------------------------------------------------------



 



amount of prior Payments of Purchaser with respect to the fiscal year in which
such calculation is made. Past due Refund Payments shall accrue interest at an
annual rate of 2% over the “Prime Rate” as reported on the due date in question
in the Wall Street Journal.
          (e) The following example is for illustrative purposes only and is not
necessarily indicative of actual or predicted results. Assume that the CPI-U for
January 2006 is 195.2, and for January 2009 is 226.0. Also assume that Company’s
Revenues for 2009 were as follows: First Quarter = $2,300,000; Second Quarter =
$2,500,000; Third Quarter = $2,600,000; and Fourth Quarter = $1,000,000

  (1)   The Base Amount applicable to 2009 is $9,562,416, calculated as follows:

$7,367,000 + [$7,367,000 x (226.0 – 195.2)/195.2] + $1,033,000 = $9,562,416

  (2)   The First Quarter Payment for 2009 is $0, calculated as follows:

23% x [$2,300,000 – ($9,562,416 x 0.25)] = <$20,839>, but the First Quarter
Payment cannot be less than $0, and no Refund Payment is due because no Refund
Payment is permitted with respect to the First Quarter Payment for any fiscal
year, under Section 1.2(d) above.

  (3)   The Second Quarter Payment for 2009 is $4,322, calculated as follows:

23% x [($2,300,000 + $2,500,000) – ($9,562,416 x 0.5)] – $0 = $4,322

  (4)   The Third Quarter Payment for 2009 is $48,161, calculated as follows:

23% x [($2,300,000 + $2,500,000 + $2,600,000) – ($9,562,416 x 0.75)] – $0 –
$4,322 = $48,161

  (5)   The Fourth Quarter Payment for 2009 is $0, and the Refund Payment for
the Fourth Quarter for 2009 is $52,483, calculated as follows:

23% x [($2,300,000 + $2,500,000 + $2,600,000 + $1,000,000) – $9,562,416] – $0 –
$4,322 – $48,161 = <$319,839>, but the Fourth Quarter Payment cannot be less
than $0.
     The Refund Amount is $319,839. The Refund Payment is equal to such Refund
Amount, but cannot exceed the aggregate amount of all prior Payments with
respect to 2009 ($0 + $4,322 + $48,161 = $52,483). The Refund Payment is
therefore $52,483.

-3-



--------------------------------------------------------------------------------



 



     1.3 Payment and Reports.
          (a) Payment. Each Payment shall be made in United States Dollars by
wire transfer, pursuant to wire transfer instructions attached as Exhibit A.
          (b) Reports. For each fiscal quarter during the Payment Period,
commencing with the fiscal quarter ending March 31, 2006 and continuing until
the fiscal quarter ending December 31, 2010, Purchaser shall furnish Seller with
financial statements of the Company with respect to each such fiscal quarter.
Such financial statements shall be delivered to Seller within 45 calendar days
after the end of each fiscal quarter during the Payment Period. All financial
statements of the Company delivered to Seller shall comply with generally
accepted accounting principles, consistently applied, except that interim
quarterly financial statements may lack normal year-end adjustments and notes.
Financial statements for each fiscal year shall be provided by a reputable
independent certified public accounting firm. The receipt or acceptance by
Seller of any of the financial statements of the Company furnished pursuant to
this Agreement or of any payments made hereunder (or the receipt of any wires
paid hereunder) shall not preclude Seller from questioning the accuracy or
sufficiency of any Payment at any time, and in the event that any
inconsistencies or mistakes are discovered in such financial statements or
payments, they shall immediately be rectified and the appropriate payment made
by Purchaser, together with interest on any overdue payments at an annual rate
of 2% over the “Prime Rate” as reported on the due date in question in the Wall
Street Journal. In addition, (a) within 15 calendar days following the end of
each of the Company’s fiscal quarters during the Payment Period, Purchaser shall
inform Seller, in verbal or written form, of its estimate of the Revenues of the
Company during such completed fiscal quarter, and (b) within 20 calendar days
following the end of each of the Company’s fiscal quarters during the Payment
Period, Purchaser shall deliver to Seller a written report which sets forth the
Revenues of the Company during such completed fiscal quarter.
          (c) Records. Purchaser shall cause the Company to maintain at its
expense detailed, accurate, full and complete records and books of account at
the Company’s headquarters, and Seller and its duly authorized representatives
shall have the right, once during each calendar year, during normal business
hours and no later than five calendar days from written notice, to examine
and/or audit such records and books of account and all other documents and
materials in the possession or under the control of Purchaser relating or
pertaining to the subject matter or provisions of this Agreement and to make
copies and/or extracts therefrom. In the event that Seller’s duly authorized
representatives shall discover a deficiency in any Payment of ten percent (10%)
or more by any such examination and/or audit, (i) Purchaser shall pay to Seller
the cost of such examination and/or audit, including, but not limited to, legal
and accounting fees of advisors retained by Seller, and (ii) Seller shall have
an additional right to examine and/or audit the books and records once during
the six months following the original examination and/or audit. Purchaser shall
cause the Company to keep all such books of account and records available to
Seller for at least two years following the end of the Payment Period.

-4-



--------------------------------------------------------------------------------



 



     1.4 Closing.
          (a) The Closing of the transactions provided for in this Agreement
(the “Closing”) shall take place at the offices of the Seller’s counsel, Wolf,
Block, Schorr and Solis-Cohen LLP, 1650 Arch Street, 22nd Floor, Philadelphia,
PA, as of December 31, 2005, or at such other place, date and time as shall be
agreed to between Seller and Purchaser. The date and time of Closing is
sometimes herein called the “Closing Date.”
          (b) At the Closing,
               (i) Seller shall deliver to Purchaser: (1) a bill of sale
transferring and assigning the Membership Interest to Purchaser,
(2) resignations of John F. Short, Douglas L. Cox and Kevin P. Croke as officers
and directors of the Company in the form attached as Exhibit B, (3) a Release in
the form attached as Exhibit C, (4) proof of payment or complete and final
releases of all indebtedness for borrowed money of the Company in form
reasonably satisfactory to Purchaser and its counsel, and (5) an opinion of
Wolf, Block, Schorr and Solis-Cohen LLP, counsel for Seller, in the form
attached as Exhibit D; and
               (ii) Purchaser shall deliver to Seller: (1) resignations of Ruth
and Allen as officers of Opinion Research Corporation in the form attached as
Exhibit E, (2) a Personal Guaranty executed by Allen and Ruth in the form
attached hereto as Exhibit F (the “Guaranty”), (3) a Release in the form
attached as Exhibit G, and (4) an opinion of Eckhart Kolak LLC, counsel for
Purchaser, in the form attached as Exhibit H.
     1.5 Working Capital. If the “Working Capital,” as such term is defined
below, of the Company as of the Closing Date (the “Closing Date Working
Capital”) exceeds $370,000 (the “Base Working Capital”), Purchaser shall pay to
Seller an amount equal to the Closing Date Working Capital less the Base Working
Capital (the “Excess Working Capital Amount”). The Excess Working Capital Amount
shall be payable on or prior to June 30, 2006 in United States Dollars by wire
transfer to Seller in accordance with the instructions set forth on Exhibit A
hereto. Payment of the Excess Working Capital Amount, if applicable, shall be
separate and apart from, and in addition to, any Payment of the Aggregate
Payment under Sections 1.2 and 1.3 of this Agreement. For purposes of this
Agreement, “Working Capital” shall have the meaning assigned to such term by
GAAP.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER
     Seller represents and warrants to Purchaser as follows:
     2.1 Organization and Good Standing. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite power and authority to own and lease its properties and
assets and to conduct its business as now conducted. The Company is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware. The Company is duly licensed or qualified and
in good standing as a foreign corporation authorized to do business in the
following states: Illinois, Kansas and Ohio. Such states constitute all
jurisdictions where the nature of the

-5-



--------------------------------------------------------------------------------



 



activities conducted by it makes such licensing or qualification necessary,
except where the failure to be so licensed or qualified would not have a
material adverse effect on the business of the Company. Seller has delivered to
Purchaser prior to Closing correct and complete copies of the following
respecting the Company: (a) articles or certificate of organization;
(b) operating agreement; (c) minutes of meetings, record of actions taken by
written consent or otherwise without a meeting of either the members or
managers; (d) membership interest register or ledger; and (e) any amendment to
any of the foregoing up to and including the Closing Date. The Company has full
power and authority to conduct its business as it is now being conducted, to own
or use the properties and assets that it purports to own or use, and to perform
all its obligations under contracts binding upon it.
     2.2 Authorization. Seller has all requisite power and authority to execute
and deliver this Agreement and to carry out the transactions contemplated
hereby. The execution, delivery and performance by Seller of this Agreement have
been duly authorized by all requisite corporate action, and this Agreement has
been duly executed and delivered by Seller and constitutes the valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency, moratorium,
reorganization and other similar laws relating to or affecting the enforcement
of creditors’ rights generally, and except that the availability of specific
performance, injunctive relief or other equitable remedies is subject to the
discretion of the court before which any such proceeding may be brought.
     2.3 No Violation. The execution and delivery of this Agreement do not, and
the consummation of the transactions contemplated by this Agreement and the
compliance with the terms, conditions and provisions of this Agreement by the
Seller will not, except as has been waived or approved in writing by lenders
under Seller’s credit facilities, conflict with or result in a breach of or
constitute a default (or an event which might, with the passage of time or the
giving of notice or both, constitute a default) or accelerate the maturity or
performance of, or cancel, terminate or modify any of the terms, conditions or
provisions of (a) any indenture, mortgage, loan or credit agreement or any other
material agreement or instrument to which Seller is a party or by which Seller
or any of its assets may be bound or affected, (b) any judgment or order of any
court or governmental department, commission, board, agency or instrumentality,
domestic or foreign, (c) any applicable law, rule or regulation, (d) the
Articles of Incorporation, By-laws, shareholder resolutions or board of
directors resolutions of Seller, or (e) the Certificate of Formation, Operating
Agreement, member resolutions, or board of directors resolutions of the Company.
     2.4 Title; Liens and Encumbrances on Membership Interest. The authorized
capital of the Company consists solely of 100% of the Membership Interest.
Seller is the lawful owner, both beneficially and of record, of the Membership
Interest, and at the Closing Seller shall convey the Membership Interest free
and clear of all liens, encumbrances and restrictions of every kind. The
Membership Interest represents all of the securities of the Company owned by
Seller. All of the outstanding membership interests or other equity securities
of Company have been duly authorized and validly issued and are fully paid and
nonassessable. There are no options, contracts, or agreements relating to the
issuance, sale, or transfer of any membership interests, equity securities, or
other securities of Company. None of the outstanding membership

-6-



--------------------------------------------------------------------------------



 



interests, equity securities or other securities of the Company was issued in
violation of the Securities Act of 1933, as amended.
     2.5 Government Approvals. No consent, approval or authorization of, or
registration or filing with, any governmental authority or other regulatory
agency is required in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.
     2.6 Taxes. Seller has accurately prepared, in all material respects, and
filed, or has caused the Company to accurately prepare, in all material
respects, and file, all federal, state and municipal tax returns and tax reports
required to be filed by the Company on or prior to the Closing Date, and has
paid all taxes, assessments, fees and charges when and as due under such
returns, or otherwise. No audit, deficiency assessment or proposed adjustment of
any of the Company’s tax returns is pending, or to the knowledge of Seller,
threatened. For purposes of this Agreement, “knowledge of Seller” means the
actual present knowledge on the Closing Date, without investigation, of John F.
Short, Douglas L. Cox or Kevin P. Croke.
     2.7 Broker or Finder. No Person acting on behalf of Seller or under the
authority of Seller is or will be entitled to any brokers’ or finders’ fee or
any other commission or similar fee, directly or indirectly, from any of the
parties hereto in connection with any of the transactions contemplated by this
Agreement.
     2.8 Employment Agreements. Seller has not entered into any individual
employment, termination, retirement or severance agreement with any employee of
the Company other than Ruth and Allen.
     2.9 Liens and Encumbrances on Assets and Properties. To the knowledge of
Seller and except as set forth on Exhibit I attached hereto, there is no
encumbrance, charge, claim, community property interest, condition, equitable
interest, lien, option, pledge, security interest, right of first refusal, or
restriction of any kind, including any restriction on use, voting, transfer,
receipt of income, or exercise of any other attribute of ownership, on any of
the assets or properties of the Company.
     2.10 Debt. To the knowledge of Seller, as of the date hereof, the Company
is obligated for Debt (as such term is defined below) only to Citizen’s Bank of
Pennsylvania, First Horizon Bank and The Royal Bank of Scotland PLC. For
purposes of this Agreement, the term “Debt” means, with respect to the Company,
(a) all obligations of the Company for borrowed money; (b) all obligations of
Company evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of Company for the deferred purchase price of property or services
(other than accounts payable and accrued expenses arising in connection with the
normal operations of Company); (d) all obligations of Company secured by a
security interest, mortgage, pledge, lien, hypothecation, claim, charge,
encumbrance, title retention agreement, lessor’s interest under any lease of
property which is capitalized on the statement of financial position of Company
(prepared in accordance with GAAP), or similar interest in any Property of
Company (whether or not Company has assumed the Debt or obligations secured
thereby); (e) all obligations of Company under any lease of property which is
capitalized on the statement of financial position of Company (prepared in
accordance with GAAP); (f) all indebtedness of any other persons or

-7-



--------------------------------------------------------------------------------



 



entities guaranteed by Company; and (g) all accounts payable or other
obligations of any kind of Company which are payable to Seller, or to any person
or entity which directly, or through one or more intermediaries, controls
Seller, is controlled by Seller, or is under common control with Seller.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PURCHASER, RUTH AND ALLEN
     Purchaser hereby represents and warrants to Seller as follows:
     3.1 Representations of Purchaser.
          (a) Authorization by Purchaser. Purchaser has all requisite power and
authority to execute and deliver this Agreement and to carry out the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Purchaser and constitutes the valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms, except as
such enforcement may be limited by bankruptcy, insolvency, moratorium,
reorganization and other similar laws relating to or affecting the enforcement
of creditors’ rights generally, and except that the availability of specific
performance, injunctive relief or other equitable remedies is subject to the
discretion of the court before which any such proceeding may be brought.
          (b) Broker or Finder. No Person acting on behalf of Purchaser or under
the authority of Purchaser is or will be entitled to any brokers’ or finders’
fee or any other commission or similar fee, directly or indirectly, from any of
the parties hereto in connection with any of the transactions contemplated by
this Agreement.
          (c) Securities Representations.
               (i) Purchaser is acquiring the Membership Interest for its own
account for investment and not with a view toward resale or distribution;
               (ii) Purchaser is an “accredited investor,” as such term is
defined in Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”);
               (iii) Purchaser acknowledges that it must bear the economic risk
of an investment in the Membership Interest for an indefinite period of time and
that there is no public market for the Membership Interest and it is not
anticipated that one will develop; and
               (iv) Purchaser has had such an opportunity to obtain such
information as is necessary to permit it to evaluate the merits and risks of its
investment in the Company and has consulted with its own advisers with respect
to the investment in the Company, and Purchaser has reviewed and is familiar
with the Company’s business, employees, financial condition and prospects,
financial and otherwise.
          (d) No Warranties by Seller. Purchaser acknowledges that it is
acquiring the Company “as-is” and that, except as otherwise specifically stated
in this Agreement, Seller has not made and is not hereby making any
representations or warranties with respect to Company’s business, employees,
financial condition or prospects, financial or otherwise.

-8-



--------------------------------------------------------------------------------



 



          (e) Ownership of Purchaser. Ruth owns 51% and Risa Kennedy (“Risa”)
owns 49% of the issued and outstanding equity securities of Purchaser.
          (f) Debt. The Company is not obligated under any Debt which was
originated or initiated at one of Company’s offices in Lansing, IL, Topeka, KS,
St. John, MO, or Dayton, OH by Allen or Ruth or an employee of the Company who
reports directly or indirectly to Allen or Ruth.
     3.2 Representations of Ruth and Allen. Ruth and Allen hereby represent and
warrant to Seller as follows:
          (a) Authorization. Each of Ruth and Allen has all requisite power and
authority to execute and deliver this Agreement. This Agreement has been duly
executed and delivered by Ruth and Allen and constitutes the valid and binding
obligation of Ruth and Allen, enforceable against each of them in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency, moratorium, reorganization and other similar laws relating to or
affecting the enforcement of creditors’ rights generally, and except that the
availability of specific performance, injunctive relief or other equitable
remedies is subject to the discretion of the court before which any such
proceeding may be brought.
          (b) Accredited Investor Status. Ruth is an “accredited investor,” as
such term is defined in Regulation D under the Securities Act.
          (c) Liens and Encumbrances on Assets and Properties. To the knowledge
of Ruth and Allen and except as set forth on Exhibit I attached hereto, there is
no encumbrance, charge, claim, community property interest, condition, equitable
interest, lien, option, pledge, security interest, right of first refusal, or
restriction of any kind, including any restriction on use, voting, transfer,
receipt of income, or exercise of any other attribute of ownership, on any of
the assets or properties of the Company. For purposes of this Agreement,
“knowledge of Ruth and Allen” means the actual present knowledge on the Closing
Date, without investigation, of Ruth or Allen.
ARTICLE IV
COVENANTS
     4.1 Covenants of Purchaser and Ruth and Allen.
          (a) Conduct of Business.
          (i) Unless (A) Seller otherwise consents in writing, or (B) Purchaser
notifies Seller in writing of its decision to completely abandon the operation
of the Company pursuant to a plan of dissolution or liquidation of the Company
or in connection with the closure of all Company facilities and termination of
all Company employees because the operation of the Company is not commercially
viable, during the Payment Period Purchaser will conduct, and will cause the
Company to conduct, the business of the Company in its ordinary and usual
course, substantially consistent with past practice. Purchaser shall use its
best efforts to conduct the Company’s business so as to maximize, to the extent
commercially reasonable, the Aggregate Payment, and shall not take any action,
or refrain from taking any action, the purpose

-9-



--------------------------------------------------------------------------------



 



of which is to deny Seller the benefit of the Aggregate Payment. During the
Payment Period, the Company’s fiscal year shall end on December 31 of each year.
          (ii) Before and during the Payment Period, regardless of whether the
operation of the Company has been abandoned, (A) the Purchaser agrees that it
shall not engage in, own, operate or become a consultant to any business that
competes with the Company or conducts any business that is conducted by or
similar to the business conducted by the Company on the Closing Date or
thereafter, and (B) each of Ruth and Allen agrees that he or she shall not
engage in, own, operate or become an officer of, employee of or consultant to
any business that competes with the Company or conducts any business that is
conducted by or similar to the business conducted by the Company on the Closing
Date or thereafter. Except as otherwise provided by this Section 4.1, during the
Payment Period Purchaser shall cause the Company to maintain its status as a
limited liability company in good standing under the laws of the State of
Delaware.
          (b) Payment Upon Sale of Company. Upon a “Sale” of the Company at any
time during the Payment Period, Purchaser, Ruth and Allen shall deliver or cause
the Company to deliver to Seller one-half of all of the “net proceeds” of such
transaction or transactions received by Purchaser, the Company, Ruth, Allen or
any of their respective affiliates, whether paid at the closing of such
transaction(s) or whether in the form of an earn-out or other deferred payment,
when and as such net proceeds are paid to any such person or entity. For
purposes of this Agreement, (i) “Sale” means the occurrence of any of the
following: (A) any consolidation or merger of Purchaser or the Company in which
Purchaser or the Company, as applicable, is not the continuing or surviving
entity or pursuant to which the equity interests in Purchaser or the Company, as
applicable, would be converted into cash, securities or other property, other
than a merger of Purchaser or the Company, as applicable, in which Ruth, Risa or
Purchaser, respectively, has the same proportionate ownership of equity
interests of the surviving entity immediately after the merger, (B) any sale,
lease, exchange or other transfer (in one transaction or a series of
transactions) of all, or substantially all, the assets of Purchaser or the
Company, or the liquidation or dissolution of Purchaser or the Company, (C) any
sale or transfer (in one transaction or a series of transactions) by Purchaser
of a majority of the Membership Interest, (D) any sale or transfer (in one
transaction or a series of transactions) by Ruth and/or Risa of a majority of
the equity interest in Purchaser, or (E) the entering into of an agreement to do
any of the foregoing; and (ii) “net proceeds” means all proceeds of a
transaction less the amount of reasonable legal, accounting and brokerage fees,
transfer taxes and filing or recording fees incurred in connection with the
transaction.
          (c) Employment Contracts and Benefits. Purchaser agrees that following
the Closing Date it will cause the Company to comply with the applicable terms
and provisions of the employment, retirement, termination, severance and similar
agreements and arrangements with employees of the Company that are in effect at
the Closing Date.
     4.2 Covenants of Seller.
          (a) Options. Prior to the date hereof, Allen received options to
purchase an aggregate of 1,000 shares of Seller’s common stock and Ruth received
options to purchase 1,000 shares of Seller’s common stock and other employees of
the Company received options to

-10-



--------------------------------------------------------------------------------



 



purchase an aggregate of 6,000 shares of Seller’s common stock (collectively,
the “Options”). Seller shall, following the Closing and the resignation of Ruth
and Allen as officers of Seller, honor the terms and conditions of the Options.
          (b) Cooperation Regarding Financing. Seller agrees to use commercially
reasonable efforts to provide information regarding the Company as requested by
Purchaser and the Company in connection with and reasonably related to the
initial debt financing of the Company following the Closing.
          (c) Tax Returns. Seller will accurately prepare, in all material
respects, and file all federal, state and municipal tax returns and tax reports
required to be filed by the Company with respect to the Company’s fiscal year
ending December 31, 2005, and Seller will pay all taxes, assessments, fees and
charges when and as due under such returns.
          (d) Prohibition on Use of ProTel Name. Seller agrees that Seller shall
not use and shall not permit any person or entity that directly, or through one
or more intermediaries, controls Seller, is controlled by Seller, or is under
common control with Seller, to use any name, tradename, trademark, or service
mark that contains the words “ProTel”, “Protel”, “Pro-Tel”, or any similar
variation.
          (e) List of Accounts Payable. Within 10 calendar days after the
Closing, Seller shall deliver to Purchaser a list of the Company’s accounts
payable (as such term is defined by GAAP) as of the Closing Date.

-11-



--------------------------------------------------------------------------------



 



ARTICLE V
SURVIVAL OF COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
     5.1 Survival. All covenants, agreements, representations and warranties
made herein shall survive the Closing notwithstanding any due diligence or
investigation conducted on behalf of any party and shall not merge in the
performance of any obligation by any party hereto.
     5.2 Indemnification by Purchaser. Purchaser shall indemnify, defend and
hold harmless Seller and its affiliates, directors and agents from and against
any claim, loss or expense (including attorneys’ fees) arising out of (a) any
breach by Purchaser, Ruth or Allen of any representation or warranty contained
in this Agreement, (b) any default by Purchaser, Ruth or Allen in the
performance of any of the covenants and agreements contained in this Agreement,
or (c) the business or operations of the Company. Seller may, upon notice to
Purchaser specifying in reasonable detail the basis for such set-off, set off
any amount to which it may be entitled under this Section 5.2 against amounts
otherwise payable by Seller under this Agreement. The exercise of such right of
set-off by Seller in good faith, whether or not ultimately determined to be
justified, will not constitute an event of default under this Agreement. Neither
the exercise of nor the failure to exercise such right of set-off will
constitute an election of remedies or limit Seller in any manner in the
enforcement of any other remedies that may be available to it.
     5.3 Indemnification by Ruth and Allen. Ruth and Allen shall jointly and
severally indemnify, defend and hold harmless Seller and its affiliates,
directors and agents from and against any claim, loss or expense (including
attorneys’ fees) arising out of (a) any breach by Ruth or Allen of any of their
representations or warranties contained in this Agreement, (b) any default by
Ruth or Allen in the performance of any of their covenants and agreements
contained in this Agreement.
     5.4 Indemnification by Seller. Seller shall indemnify, defend and hold
harmless Purchaser from and against any claim, loss or expense (including
attorneys’ fees) arising out of (a) any breach by Seller of any representation
or warranty contained in this Agreement, or (b) any default by Seller in the
performance of any of the covenants and agreements contained in this Agreement.
Purchaser may, upon notice to Seller specifying in reasonable detail the basis
for such set-off, set off any amount to which it may be entitled under this
Section 5.4 against amounts otherwise payable by Purchaser under this Agreement.
The exercise of such right of set-off by Purchaser in good faith, whether or not
ultimately determined to be justified, will not constitute an event of default
under this Agreement. Neither the exercise of nor the failure to exercise such
right of set-off will constitute an election of remedies or limit Purchaser in
any manner in the enforcement of any other remedies that may be available to it.
ARTICLE VI
MISCELLANEOUS
     6.1 Specific Enforcement. The parties hereto acknowledge and agree that
each would be irreparably damaged if any of the provisions of this Agreement are
not performed by the other in accordance with their specific terms or are
otherwise breached. It is accordingly agreed that

-12-



--------------------------------------------------------------------------------



 



each party shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement by the other parties and to enforce this Agreement
and the terms and provisions thereof specifically against the other parties, in
addition to any other remedy to which such aggrieved party may be entitled at
law or in equity.
     6.2 Severability. If any term or provision of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void,
unenforceable or against its regulatory policy, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.
     6.3 Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns, except that
neither Purchaser, Ruth nor Allen shall assign their rights hereunder without
the prior written consent of Seller.
     6.4 Amendments. This Agreement may not be modified, amended, altered or
supplemented except by a written agreement signed by Seller, Purchaser, Ruth and
Allen. Any party may waive any condition to its obligations hereunder.
     6.5 Notices. Every notice or other communication required or contemplated
by this Agreement to be given by a party shall be delivered either by
(a) personal delivery, (b) courier mail, or (c) facsimile addressed to the party
for whom intended at the following address:
     To Seller:
Opinion Research Corporation
600 College Road East, Suite 4100
Princeton, New Jersey 08540
Attention: John F. Short, Chairman, President and CEO
Facsimile No.: (609) 419-1830
With a copy (which shall not constitute notice) to:

Wolf, Block, Schorr and Solis-Cohen LLP
1650 Arch Street, 22nd Floor
Philadelphia, Pennsylvania 19103
Attention: David Gitlin, Esq.
Facsimile No.: (215) 405-3884
     To Purchaser:
ProTel Marketing, Inc.
17233 Continental Drive
Lansing, IL 60438
Attention: Ruth R. Wolf or Allen E. Wolf
Facsimile No.: (708) 418-7457
     With a copy (which shall not constitute notice) to:

-13-



--------------------------------------------------------------------------------



 



Eckhart Kolak llc
55 W. Monroe Street, Suite 1925
Chicago, IL 60603
Attention: Raymond P. Kolak, Esq.
Facsimile (312) 236-0105
     To Ruth and Allen:
Ruth Wolf
Allen Wolf
c/o ProTel Marketing, Inc.
17233 Continental Drive
Lansing, IL 60438
Facsimile No.: (708) 418-7457
or at such other address as the intended recipient previously shall have
designated by written notice to the other parties. Notice by courier mail shall
be effective on the date it is officially recorded as delivered to the intended
recipient by return receipt or equivalent. All notices and other communications
required or contemplated by this Agreement delivered in person or sent by
facsimile shall be deemed to have been delivered to and received by the
addressee and shall be effective on the date of personal delivery or at the time
of confirmation, respectively. Notice not given in writing shall be effective
only if acknowledged in writing by a duly authorized representative of the party
to whom it was given.
     6.6 Integration. This Agreement (including any exhibits or appendices
hereto) and other documents delivered pursuant hereto constitute the entire
understanding of the parties with respect to the subjects hereof and thereof.
There are no restrictions, agreements, promises, warranties, covenants or
undertakings other than those expressly set forth herein or therein with respect
to any matter.
     6.7 Waivers. No failure or delay on the part of either party in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege. All rights and remedies existing under this Agreement are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
     6.8 Governing Law. This Agreement shall be exclusively governed by,
construed in accordance with, and interpreted according to the substantive law
of the State of Delaware without giving effect to the principles of conflict of
laws.
     6.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. A facsimile transmission
of an original signature shall be deemed to be an original signature.

-14-



--------------------------------------------------------------------------------



 



     6.10 Cooperation. The parties hereto shall each perform such acts, execute
and deliver such instruments and documents and do all such other things as may
be reasonably necessary to accomplish the transactions contemplated in this
Agreement.
     6.11 Section Headings and Captions. Section headings and captions used in
this Agreement are provided for convenience only and shall not affect this
Agreement’s meaning or interpretation.
     6.13 Interpretation of Agreement. The parties hereto acknowledge and agree
that this Agreement has been negotiated at arm’s-length and among parties
equally sophisticated and knowledgeable in the matters dealt with in this
Agreement. Accordingly, any rule of law or legal decision that would require
interpretation of any ambiguities in this Agreement against the party that has
drafted it is not applicable and is waived. The provisions of this Agreement
shall be interpreted in a reasonable manner to effect the intent of the parties
as set forth in this Agreement.
[Signature Page Follows]

-15-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Agreement on the date first set forth above.

                  OPINION RESEARCH CORPORATION    
 
           
 
  By:   /s/ Douglas L. Cox    
 
  Name:  
 
Douglas L. Cox    
 
  Title:   Executive Vice President and    
 
      Chief Financial Officer    
 
                PROTEL MARKETING, INC.    
 
           
 
  By:      /s/ Ruth Wolf    
 
  Name:  
 
   
 
  Title:        
 
                With respect to Sections 3.2, 4.1, 5.1, 5.3 and Article VI of
this Agreement only, the undersigned have duly executed this Agreement on the
date first set forth above.
 
                   /s/ Ruth Wolf                   Ruth Wolf    
 
                   /s/ Allen Wolf                   Allen Wolf    

 
-16-

 